          Case 1:20-cv-01566-TJK Document 22 Filed 08/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
CITY OF CHICAGO,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )  Case No. 1:20-cv-01566 (TJK)
                                             )
ALEX M. AZAR, in his official capacity as    )
Secretary of Health and Human Services, U.S. )
DEP’T OF HEALTH AND HUMAN                    )
SERVICES, SEEMA VERMA, in her official       )
Capacity, and CENTERS FOR MEDICARE AND )
MEDICAID SERVICES,                           )
                                             )
       Defendants.                           )
__________________________________________)



                        DEFENDANTS’ UNOPPOSED MOTION FOR
                        EXPANSION OF THE PAGE LIMITATIONS
       Defendants respectfully request an extra five pages (for a total of thirty pages) for their

anticipated reply memorandum in support of Defendant’s Motion to Dismiss, or in the

Alternative, for Summary Judgment. Undersigned counsel has consulted with Plaintiff’s

counsel, who consents to this relief.

       Pursuant to the scheduling order dated June 22, 2020, Defendants’ reply memorandum is

due today, August 3, 2020. ECF No. 14. Pursuant to Local Rule 7(e), reply memoranda are

otherwise limited to twenty-five pages. The cross-motions in this matter present complex

statutory and regulatory issues, as well as threshold jurisdictional issues for the Court’s

consideration. Counsel is endeavoring to be concise, but has determined that the additional

pages are needed to thoroughly and accurately address issues raised in Plaintiff’s combined

opposition/reply. Moreover, the small expansion of page limitations would be equitable. To



                                                  1
          Case 1:20-cv-01566-TJK Document 22 Filed 08/03/20 Page 2 of 2




date, Plaintiff’s briefing (including their opening motion and combined opposition/reply) totals

about 85 pages of briefing. See ECF Nos. 4, 20. Defendants’ opening brief (in support of the

combined opposition and cross-motion) was 45 pages. A total of thirty pages for Defendants’

second brief is therefore not excessive.

       Accordingly, Defendants respectfully request five additional pages for their reply

memorandum. Plaintiff’s counsel has consented.


Dated: August 3, 2020                                Respectfully Submitted,

                                                     ETHAN P. DAVIS
                                                     Acting Assistant Attorney General

                                                     ERIC BECKENHAUER
                                                     Assistant Director, Federal Programs Branch

                                                     /s/Amy E. Powell
                                                     AMY E. POWELL
                                                     Senior Trial Counsel, Federal Programs
                                                     Branch
                                                     Civil Division, Department of Justice
                                                     c/o U.S. Attorney’s Office
                                                     150 Fayetteville St., Suite 2100
                                                     Raleigh, NC 27601
                                                     Phone: 919-856-4013
                                                     Email: amy.powell@usdoj.gov




                                                2
